             Case 1:20-cr-00412-AT Document 126 Filed 08/20/21 Page 1 of 1



THE LAW F IRM OF
                                                                                           8/20/2021
C ÉSAR            DE      C ASTRO , P.C.                                    646.200.6166 Main
                                                                            212.808.8100 Reception
                                    A T TO R N E Y A T L A W
                                                                            646.839.2682 Fax
                                                                            www.cdecastrolaw.com




August 20, 2021

Via ECF
The Honorable Analisa Torres
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

                Re:    United States v. Brian Kolfage, 20 Cr. 412 (AT)

Dear Judge Torres,

I move the Court, with the government’s and Pretrial Services’s consent, to modify the terms of
Mr. Kolfage’s personal recognizance bond to permit him to travel to Hattiesburg, Mississippi
from August 23, 2021, to August 25, 2021, for a close family member’s medical treatment.
If granted, Mr. Kolfage intends to travel by car to Hattiesburg, Mississippi, to take a close family
member for medical treatment there. The drive is approximately four hours from his home.
While there, he would be staying in a hotel in Hattiesburg, the details of which he has already
provided to Pretrial Services.
Accordingly, I respectfully request that Mr. Kolfage’s bond be modified to permit his travel to
Hattiesburg, Mississippi on the above dates.


Respectfully submitted,

       /s/
César de Castro


GRANTED.

SO ORDERED.

Dated: August 20, 2021
       New York, New York
